Title: To George Washington from John Moylan, 6 May 1781
From: Moylan, John
To: Washington, George


                        
                            Sir
                            Newburgh 6th May 1781
                        
                        I am this day Officially honored with my Apointment from Congress, for which, & the polite &
                            generous manner in which you are so kind as to Express yourself in my behalf, in your Letter of 23d febry I beg you will
                            Accept of my Sincere Thanks.
                        Be Assured, Sir, that nothing in my power shall be omitted to Justify the opinion you have been pleased to
                            Conceive of me & by a Steady adherence to the same line of Conduct wch has, thro’ your Excellency, Recommended me
                            to the Attention of Congress to deserve the Confidence they have done me the honor to Repose in me.
                        I wish to have the late Accts of the Department prepared for an Immediate Settlement, this I hope to Effect
                            in a few days, when I shall, with your Excellency’s permission proceed to Philadelphia, in order to Comply with what is
                            required of me, before I Enter into office. I have the honor to be with Every Sentiment of Gratitude
                            & Respect Yr Excellencys most Obedt Hble Servant
                        
                            John Moylan C.G.
                        
                    